Citation Nr: 0639183	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for diplopia of 
the right eye, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Wilmington, Delaware, 
Department of Veterans Affairs (VA) Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in May 2004, he indicated he wanted to have 
a hearing before the Board.  In July 2004, he stated he 
wanted to withdraw his request for a hearing before the 
Board.  Thus, there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.704(e) (2006).


FINDINGS OF FACT

1.  Diplopia of the right eye is at the maximum evaluation 
for such disability.

2.  The veteran has completed high school and one year of 
computer school; he has not worked since August 2000.  

3.  Service connection is currently in effect for diplopia of 
the right eye (30 percent disabling), fractures of the left 
zygomatic arch mandible and maxilla with displacement and 
malocclusion (20 percent disabling), neuropathy of the right 
infraorbital nerve (10 percent disabling), scars on the face 
and neck (10 percent disabling), and residuals of fractures 
of the left 5th, 6th, and 7th ribs, the skull, and the left 
clavicle (each evaluated as noncompensably disabling); his 
combined evaluation is 60 percent.  

4.  The service-connected disabilities do not render the 
veteran unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for diplopia of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.84a, 
Diagnostic Code 6090 (2006).

2.  The criteria for a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a February 2002 letter, which was issued before initial 
consideration of the claims on appeal.  In it, VA informed 
the veteran that it would obtain any VA medical records or 
other medical treatment records the veteran identified.  They 
noted that if the veteran wanted VA to obtain private medical 
records, he would need to complete the enclosed consent form 
to allow VA to request those records on his behalf.  The 
veteran was also informed of what the evidence must show to 
receive a total rating for compensation based upon individual 
unemployability.  Finally, VA asked the veteran to tell it 
about any additional information or evidence he wanted VA to 
obtain on his behalf.  It added that he could also send the 
additional evidence directly to VA.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
These are claims for increase and not for service connection.  
Thus, the holding in Dingess does not apply.  Moreover, there 
is no change in the rating made in this decision, so 
discussion of effective dates is moot.

VA has obtained VA treatment records identified by the 
veteran.  The veteran has not indicated he has received any 
treatment outside of VA.  VA provided the veteran with a 
medical examination in connection with the claims. 

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.



II.  Increased Rating

By way of a June 1971 rating action, the RO awarded service 
connection for diplopia of the right eye, and assigned the 
resulting disability a 30 percent evaluation, effective 
October 1, 1970.  The 30 percent evaluation has remained in 
effect since that time.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected diplopia of the right eye is 
evaluated under Diagnostic Code 6090, which addresses 
diplopia.  Under that Diagnostic Code, ratings are based on 
the degree of diplopia and the equivalent visual acuity.  The 
ratings are applicable to only one eye.  A rating cannot be 
assigned for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the ratings for diplopia will 
be applied to the poorer eye while the better eye is rated 
according to the best-corrected visual acuity or visual 
field.  When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  When diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  If the diplopia is from 31 to 40 degrees, 
it is rated (a) equivalent to 20/40 visual acuity if it is 
up; (b) equivalent to 20/70 visual acuity if it is lateral; 
and (c) equivalent to 20/200 visual acuity if it is down.  If 
the diplopia is from 21 to 30 degrees, it is rated (a) 
equivalent to 20/70 visual acuity if it is up; (b) equivalent 
to 20/100 visual acuity if it is lateral; and (c) equivalent 
to 15/200 visual acuity if it is down.  If the diplopia is 
central at 20 degrees, it is rated equivalent to visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of an evaluation in excess of 30 percent for 
diplopia of the right eye.  The record shows that the veteran 
complained of horizontal diplopia in 2000.  He stated he was 
able to fuse images with severe squinting, but otherwise his 
visual acuity was good with glasses.  The examiner noted 
diplopia was not apparent at near vision.  The veteran stated 
he wanted to explore surgical options.  He underwent a 
lateral rectus resection in his right eye in February 2001.  
In April 2001, the veteran expressed that he was satisfied 
with the results.  

An April 2002 VA examination report shows the veteran 
reported he experienced diplopia only on right gaze at a 
distance.  The veteran again expressed happiness with his 
current results following the 2001 eye surgery.  The examiner 
stated visual acuities with habitual glasses were 20/25 in 
each eye.  Cover test revealed orthophoria in primary left 
and right gaze at near and orthophoria in primary and left 
gaze at distance with a small angle esotropia in right gaze.  
The examiner noted that this was consistent with the 
veteran's reported history of some residual diplopia on right 
distance gaze.  He concluded the veteran's current status was 
some diplopia only on right gaze in distance fixation but had 
orthophoria in primary gaze.  He added there was no notable 
diplopia at near and that his best visual acuity was 20/20 in 
each eye.  

The veteran currently has a protected 30 percent evaluation, 
which means that it cannot be reduced.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2006).  An evaluation in 
excess of 30 percent is not warranted given that the 
veteran's right eye diplopia has already been assigned the 
maximum rating possible for single eye visual acuity (5/200) 
(even though disability resulting from the veteran's 
corrected acuity would not warrant a 30 percent evaluation).  
The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any diagnostic code associated with the eye.  
Therefore, based on the foregoing analysis, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 30 percent for 
the veteran's service-connected diplopia of the right eye.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 55. 

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings.  Likewise, the evidence 
does not show frequent periods of hospitalization, due solely 
to the veteran's service-connected right eye disability, so 
as to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

In the November 2006 informal hearing presentation, the 
veteran's representative argued that the April 2002 
examination related to the eye was too remote for rating 
purposes.  The Board disagrees.  First, the veteran is 
already in receipt of the maximum (30 percent) rating allowed 
for the single eye disability, even though the right eye 
symptoms shown on the April 2002 examination report would not 
even warrant a 30 percent evaluation.  (As noted above, the 
30 percent evaluation has only remained in effect since it 
was protected.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).)  
Second, the veteran has not claimed in his submissions 
following the April 2002 examination that his disability has 
grown any worse.  The Board finds no need to remand this 
claim for a more current examination. 

III.  Individual Unemployability

The veteran asserts that he cannot work, in part, due to 
service-connected disabilities.  In his VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability, when asked what service-connected 
disabilities prevented him from securing or following any 
substantial gainful employment, the veteran listed, 
"essential tremor, double vision, depression, and 
tiredness".  Following the denial of entitlement to a total 
rating for compensation based upon individual 
unemployability, the veteran argued that his tremors had a 
negative impact on him and that he was taking medicine for 
sleep, depression, thyroid, cholesterol, blood pressure, and 
heart.  

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1).  Total ratings are authorized for any disability 
or combination of disabilities for which the Schedule for 
Rating Disabilities prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Court has found that substantially gainful employment means 
work which is more than marginal and permits the individual 
to earn a "living wage."  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment.  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  

Currently, service connection is in effect for diplopia of 
the right eye, evaluated as 30 percent disabling; fractures 
of the left zygomatic arch mandible and maxilla with 
displacement and malocclusion, evaluated as 20 percent 
disabling; neuropathy of the right infraorbital nerve, 
evaluated as 10 percent disabling; scars on the face and 
neck, evaluated as 10 percent disabling; and residuals of 
fractures of the left 5th, 6th, and 7th ribs, residuals of 
skull fracture, and residuals of fractured left clavicle, 
each evaluated as noncompensably disabling.  The veteran's 
combined evaluation is 60 percent.  Because these 
disabilities all came from the same in-service accident, the 
veteran meets the threshold schedular requirements for 
consideration of individual unemployability under 38 C.F.R. 
§ 4.16(a)(2).  However, after having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  The reasons follow.

As noted above, the veteran's primary argument is that he 
cannot work due to essential tremor or Parkinson's Disease.  
This is not a service-connected disability.  Service 
connection for Parkinson's Disease, also claimed as essential 
tremor, was denied in a January 2003 rating decision.  The 
veteran did not appeal that decision.  Thus, the veteran's 
main argument for receiving individual unemployability is 
based upon a disability for which he is not service 
connected.  Additionally, the record shows that he quit his 
job in August 2000 because it was "going nowhere."  There 
is a lack of competent evidence in the record that the 
veteran is unable to follow a substantially gainful 
occupation solely by reason of service-connected disability.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) citing 38 
C.F.R. §§ 4.1, 4.15.

The Court has stated that for a veteran to prevail on a claim 
based on unemployability, it is necessary that the record 
reflect some factor which takes the veteran's case outside 
the norm of a veteran with the same combined disability 
evaluation.  Van Hoose, 4 Vet. App. at 363.  In that case, 
the Court noted that the appellant had a combined evaluation 
of 80 percent and that the Board's denial of a total rating 
for compensation based upon individual unemployability was 
plausible because there were no circumstances in the record 
that placed the veteran in a different category than other 
veterans so rated.  Id. citing Gilbert, 1 Vet. App. at 52-53.  

Here, the Board does not doubt that the service-connected 
disabilities cause the veteran significant occupational 
impairment, which is contemplated by the 60 percent combined 
evaluation.  There is, however, a lack of evidence showing 
circumstances that place the veteran in a different category 
than other veteran's so rated.  He has not stated how his 
service-connected disabilities cause him to be unable to 
secure or follow substantially gainful employment, nor does 
the evidence of record at this time support such a finding.  
Again, when addressing why he cannot work, the veteran has 
attributed such difficulty to a non-service-connected 
disability.  

In sum, based on the evidence of record, the Board finds that 
the veteran's inability to secure and follow a substantially 
gainful occupation is not due solely to his service-connected 
disabilities.  The evidence suggests that although his 
service-connected disabilities pose some impairment to his 
employability, his inability to hold a job has been in large 
part due to Parkinson's Disease, or essential tremor, which 
is not service connected.  Given that the service-connected 
disabilities do not preclude him from substantially gainful 
employment, the Board finds that the preponderance of the 
evidence is against the claim for a total disability rating 
for compensation purposes due to individual unemployability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

An increased rating for diplopia of the right eye is denied.

A total rating for compensation based upon individual 
unemployability due to service-connected disabilities is 
denied.



________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


